TUBE AITORNEI-   GENEP~AH,
.                           OF TEXAS
.                                AUSTIN.      T-s           78711



                                         October     3,   1975



    The Honorable     M. L. Brockette                            Opinion   No.   H-   706
    Commissioner      of Education
    Texas   Education   Agency                                   Re:   Constitutionality      of Acts   1975,
    201 East Eleventh     Street                                 64th Leg.,     ch. 652,    p. 1969 abolish-
    Austin,  Texas    78701                                      ing the office    of County Executive
                                                                 School Secretary        in certain   counties.

    Dear   Dr.   Brockette:

           You have requested      our opinion    concerhing    the constitutionality     of Acts    1975,
    64th Leg. , ch. 652,      p. 1969 of the 64th Legislature.         The Bill amends       article
    2688i-2,    V. T. C. S.,   by abolishing   the office   of County Executive       School Secretary
    in counties    having a population     between   95, 000 and 97, 500 inclusive,        according     to
    the lasf federal    census.    The duties of the office are transferred           to the County
    Judge.

            The office    of County Superintendent         is provided    for,   generally,     by article
     2688,    V. T. C. S. It has been abolished        in many     counties.      Cf. V. T. C. S. arts.
     2688d,    2688e,    2688f,  et seq.    In 1967 the Legislature          adopgwhat        is codified   as
    article    2688i-2    (Acts  1967,   60th Leg.,     ch. 493,    p. 1112).      It provided    that in
     counties    having a population      of not less    than 86,472     nor +br:e     than 86, 500
     “according     to the last preceding      federal    census,   ” which was in 1960,         the duties
    theretofore      performed    by school     superintendtints     would be performed          by the County
     Executive     School Secretary.       Apparently       this Act was never       challenged    as a
     special    or local   law.

          However,     with the taking of the federal      census   in      1970,   any counties    within
    the bracket    of article 2688i-2  in 1960,    no longer    were.         See City of Fort Worth v.
    Bobbit      36 S.W.2d 470 (Tex. Sup. 1931).       So far as we         can determine,      in 1970,
    there was no county to which article        2688i-2    applied.         Thus,    the portion   of Acts
    1975,   64th Leg.,   ch. 652,  p. 1969 which would abolish              the office   is therefore   with-
    out effect.

         In addition,  general   law provides    that where   no County Superintendent     has
    been elected   or appointed,   the County Judge shall be ex officio       County Superinten-
    dent and perform    all the duties  required    of that office. Education    Code $ 17.47.




                                           p. 3051
The     Honorable   M.    L.   Brockette       - page   two     (H-706)




     Since there was no office      of County Executive     School Secretary   in any Texas
county and since the duties of that office      have by law already     been transferred       to the
County Judge,    we can at present     perceive   no effect from Acts    1975,  64th Leg. ,
ch. 652,  p. 1969.     Accordingly,    it is unnecessary    to address  its constitutionality.
But see e. g. ,Attorney    General   Opinion H-8( 1973).

                                           SUMMARY

                             The 1975 amendment               to article   26881-2,
                         V. T. C. S., has no effect.




       PROVED:




                                 ‘iFFt     Assistant


                                       7

                   EATH,       Chaiz
Opinion     Committee

jad:




                                           p. 3052